EXHIBIT 5.4 Scott Jackson Quantitative Geoscience Pty. Ltd. Level 2, 25 Cantonment St Fremantle, WA, 6160 Australia Ph +61 8 9433 3511 Fax +61 8 9433 3611 November 19, 2010 CONSENT British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Securities Commission of Newfoundland and Labrador United States Securities and Exchange Commission Re: Entrée Gold Inc. (the “Company”) filing of a Short Form Base Shelf Prospectus dated November 19, 2010 (the “Prospectus”). I refer to the report entitled “Lookout Hill PropertyTechnical Report”, with an effective date of June 9, 2010 (the “Technical Report”) as referenced in the Prospectus and documents incorporated by reference therein. This consent is being filed as my consent to the use of my name and the Technical Report in the Prospectus and in documents incorporated by reference therein. I confirm that I have read the Prospectus and I have no reason to believe that there are any misrepresentations that are derived from the Technical Report referred to above or that are within my knowledge as a result of the work I performed in connection with such Technical Report. I consent to the filing of this consent with the United States Securities and Exchange Commission as part of the Company’s Form F-10/A filed on November 19, 2010, and any amendment thereto, including post-effective amendments. Yours truly, /s/ Scott Jackson Scott Jackson
